Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Dutchess County (King, J.), imposed July 6, 1987, upon his conviction of burglary in the second degree, upon his plea of guilty.
Ordered that the sentence is affirmed.
The defendant’s contention that his sentence constituted cruel and inhuman punishment is unpreserved for appellate review (see, People v Ingram, 67 NY2d 897, 899), and is, in any event, without merit. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.